United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Guy et al.				:
Application No. 16/873,295			:		Decision on Petition
Filing Date: March 11, 2020			:				
Attorney Docket No. 7332			:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed April 18, 2022, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On September 24, 2021, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months. 

A reply to the Office action was timely filed on November 9, 2021.

The Office issued a Notice of Abandonment on March 30, 2022.  The notice states the application is abandoned because the Office failed to receive a timely reply to the Office action.  However, a reply was timely filed on November 9, 2021.  Therefore, the application is not abandoned.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 1778 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions